Davis, P. J.[Concurring.]
Upon the facts of this case as shown by the evidence, there was no sale of the property with a conditional delivery, but an agreement to sell upon the performance of the conditions stipulated in the written instrument.
The property, meanwhile, was to be held under the lease made between the parties, which entitled the lessee to possession and the right of use, so long as he paid the stipulated installments of rent, but on default his right of possession and use at once was to terminate, with full power on the part of plaintiff to retake possession.
This instrument was not in the nature of a mortgage or mere security for the payment of installments to fall due on a purchase, and need not therefore be filed as a mortgage.* No title vested or could vest in the lessee till, by the terms of the contract, by payment of the rent, the contract was to terminate by a transfer of title at that time.
I think the case is within the authorities cited by Justice Daniels, and not those relied upon by the respondent’s counsel. I think, therefore, that the judgment should be reversed.

 Otherwise now by statute. See note at the end of this case.